Exhibit 10.3

FIRST AMENDMENT TO SECONDMENT AGREEMENT


This First Amendment to Secondment Agreement (this “Amendment”) is entered into
effective as of August 2, 2012 (the “Effective Date”), among L.E. Simmons &
Associates, Incorporated (“SCF”), Forum Energy Technologies, Inc., a Delaware
corporation (the “Company”) and Patrick Connelly (“Mr. Connelly”). SCF, the
Company and Mr. Connelly are referred to individually herein as a “Party” and
collectively as the “Parties”;
WHEREAS, effective as of August 2, 2010, SCF, the Company and Mr. Connelly
entered into a Secondment Agreement whereby the Parties agreed to the provision
of, among other things, strategic development services to the Company by Mr.
Connelly (the “Agreement”); and
WHEREAS, the Parties desire to amend the Agreement to extend the term and
provide for the proration of payment under certain circumstances.
NOW, THEREFORE, in consideration of the foregoing, the Parties agree as follows:
Section 1.    The term of the Agreement is hereby extended to a date to be
mutually agreed by the Parties in writing, expected to be about October 2, 2012.
Section 2.    The Company shall continue to pay to SCF a fee at the monthly rate
of $25,000 (the “Payment”); provided, however that should this Agreement be
terminated on a date other than the second day of the month, then the fee shall
be prorated accordingly.
Section 3.    All other provisions of the Agreement shall remain in full force
and effect. This Amendment may be signed in any number of counterparts, which
taken together shall constitute one and the same instrument, and each of which
shall be considered an original for all purposes.
(Signature Page Follows)
IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Effective Date.


L.E. SIMMONS & ASSOCIATES, INCORPORATED


By: /s/ Anthony F. Deluca                         
Name: Anthony F. Deluca
Title: Managing Director
PATRICK CONNELLY


By: /s/ Patrick Connelly                


FORUM ENERGY TECHNOLOGIES, INC.


By: /s/ C. Christopher Gaut                
Name: C. Christopher Gaut
Title: Chairman and CEO





